DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on April 11, 2022.

Allowable Subject Matter
Claims 1-3, 9, 11-12, 15-18, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding, inter alia, a first deposition system comprising a first fiber nozzle and a first spray nozzle configured such that a first plurality of particles or a first plurality of droplets combine with a first fiber on a substrate in a first fixed location in space to form a first composite electrode layer, a second deposition system configured to deposit a solid electrolyte layer onto the first composite electrode layer, and a third deposition system configured to deposit a second composite electrode layer onto the solid electrolyte layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art rejection based on Elabd et al. (US 2014/0051013) has been withdrawn.  Elabd does not teach or suggest a roll-to-roll system and is to manufacturing of a fuel cell, not a solid-state battery per se, as presently recited in the claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ovshinsky (US Pat. 5,411,592) teaches a roll-to-roll system for solid-state batteries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722